Citation Nr: 0603355	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for conversion 
reaction.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for myalgia.

6.  Entitlement to service connection for bronchial asthma.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1944 to September 
1965.

This appeal is from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA medical records in the claims file seem incomplete.  
The veteran reported in an April 2002 statement that "all 
medical-ambulatory out-patient treatment rendered for my 
service-connected disabilities has been provided on a monthly 
basis at the San Juan, P[uerto] R[ico,] VAMC."  He did not 
report the period during which he has received VA treatment.  
There is no memorandum of record documenting the time range 
of the RO's request for medical records, so the Board cannot 
know if the request was for all of the veteran's treatment 
records.

The veteran retired from military service in September 1965.  
The VA medical records in the claims file begin in 1999.  
They do not begin with the report of an initial or intake 
visit to the primary care clinic.  It seems unlikely that the 
medical records for a 1965 military retiree would begin in 
1999.  If the veteran has received all of his medical care 
since separation from VA, there should be more records.

The veteran did not report any medical treatment since his 
separation from service other than VA treatment.  Winning his 
claim may depend on proving continuity of symptomatology 
between a current condition and a condition noted in service.  
He would be well-advised to make a complete declaration of 
his medical treatment since service for each condition for 
which he seeks service connection.

Finally, the medical evidence of record shows current hearing 
loss.  The veteran alleges acoustic trauma in service.  In 
November 1951, he told an Army medical examiner that he had 
bloody discharge from his ears while on the firing range in 
1947.  Service medical records from April 1947 show an 
episode of left-ear otitis media with perforated tympan and 
bloody discharge.  Adjudication of the claim for service 
connection for bilateral hearing loss would be on firmer 
ground with the benefit of a medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report the 
entire period since his retirement from 
service during which he has received VA 
medical treatment and the location of 
that treatment, and also any other 
medical treatment he has received since 
military retirement for any of the 
conditions for which he seeks service 
connection.  Request that he provide 
authorization for VA to obtain any 
medical records that are not in federal 
custody.

2.  Schedule the veteran for VA 
examination to document his current 
hearing acuity and for the examiner to 
provide an opinion of the time of onset 
of hearing impairment and whether it is 
less than, equal to, or greater than 50 
percent probable that current hearing 
impairment results from acoustic trauma 
in service or any other incident of 
service.

Provide the examiner with the claims 
file.  The examiner is to note the 
audiological findings on the periodic 
service examination reports and the 1947 
hospital report of otitis media, perform 
a clinical interview of the veteran, and 
compare the veteran's history with the 
service medical records to inform an 
opinion of the time of onset of hearing 
impairment and whether it is linked to 
the veteran's military service.

3.  If and only if additional medical 
records are obtained, consider whether 
the veteran is entitled to additional VA 
examinations as provided in 38 C.F.R. 
§ 3.159(c)(4), and schedule any indicated 
examinations.

4.  After completion of the preceding 
instructions, readjudicate the claims at 
issue.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

